Exhibit 10.34
 
[***] Represents material information which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

  AMENDMENT NO. 2 TO AMENDED AND RESTATED    
DISTRIBUTION, LICENSE AND MANUFACTURING
    AGREEMENT (GLAMSMILE)  



THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED DISTRIBUTION, LICENSE AND
MANUFACTURING AGREEMENT (this “Agreement”) is made as of February 16, 2010 (the
“Amendment No. 2 Effective Date”) by and among Remedent, Inc., a Nevada
corporation (“Remedent Nevada”), Remedent N.V., a Belgian corporation (“Remedent
Belgium”, and together with Remedent Nevada, “Remedent”), and Den-Mat Holdings,
LLC, a Delaware limited liability company (“Den-Mat”).
 
WHEREAS, Den-Mat and Remedent have entered into that certain Amended and
Restated Distribution, License and Manufacturing Agreement dated as of June 3,
2009 (the “Original Agreement”) relating to the marketing, distribution,
licensing and sale of the GlamSmile Products and the Other Products (as such
terms are defined in the Original Agreement), which Original Agreement has been
amended by Amendment No. 1 dated August 11, 2009 (“Amendment No. 1”) (the
Original Agreement as so amended being referred to herein as the “2009
Agreement”); and
 
WHEREAS, Remedent wishes to be relieved of various obligations under the 2009
Agreement, including, without limitation, its obligation to supply Products to
Den-Mat, and in consideration thereof, Remedent is willing to relieve Den-Mat of
various obligations under the 2009 Agreement, including, without limitation,
certain minimum purchase requirements as well as capital and royalty payments
due under the 2009 Agreement; and
 
WHEREAS, Den-Mat and Remedent wish to amend the 2009 Agreement to reflect the
foregoing as well as certain other amendments, as hereinafter provided;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Remedent and Den-Mat hereby agree as follows.
 
1. Defined Terms.
 
Capitalized terms used herein without definition shall have the respective
meanings given to them in the 2009 Agreement.
 
2. Amendments to 2009 Agreement.  The following provisions of the 2009 Agreement
are hereby amended as follows:
 
2.1 Section 2.2.1 is hereby amended to delete the last sentence thereof and
replace it with the following sentence:
 
 
1

--------------------------------------------------------------------------------

 
 
“Notwithstanding anything else in this Section 2.2.1 to the contrary, Remedent,
or its B2C Market Licensee, may purchase its requirements for GlamSmile Product
in the B2C Market from another Person other than Den-Mat provided that Remedent,
or its B2C Market Licensee, pays a royalty to Den-Mat equal to [***] of the Net
Revenue received by Remedent or its B2C Market Licensee per Unit/Tooth so
purchased by Remedent or its B2C Market Licensee, as applicable.  For purposes
hereof, “Net Revenue” shall mean the amount charged per Unit/Tooth as it is
invoiced to the end customer from Remedent's perspective (e.g., the dentist,
group practice corporation, distributor), net of any returns, discounts, special
pricing, rebates or additional reasonable price deductions.”
 
2.2 Section 2.2.2 is hereby amended to change all references to “[***]” to read
“[***]”.
 
2.3 Section 2.3.1 is hereby amended to change the words “five (5) countries” in
the 14th line to read “nine (9) countries”.  Remedent and Den-Mat shall meet and
confer prior to February 24, 2010, to specify which markets in the Excluded
Markets Den-Mat shall be appointed as exclusive distributor in accordance with
Section 2.3.1.  
 
2.4 Section 2.5.1 is hereby deleted in its entirety.
 
2.5 Section 3.1.1 is herby amended to read in its entirety as follows:
 
“Use of Existing Intellectual Property in the Territory.  Subject to the terms
and conditions in this Agreement, Remedent hereby grants to Den-Mat a sole and
exclusive (even as to Remedent) transferable and sublicensable right and license
to use within the Territory the Intellectual Property owned or used by Remedent
that is related to the Products as it exists on the Amendment No. 2 Effective
Date.  Notwithstanding the foregoing, (a) Remedent retains the right to use and
license to any Person performing contract manufacturing for Remedent
(concurrently with Den-Mat’s right to use) such Intellectual Property solely in
connection with the manufacture of the Products and for internal product
development related to the Products, (b) this grant shall not include any rights
to the name or trademark ‘Remedent’, or ‘GlamSmile’ and (c) Den-Mat and Remedent
agree that Den-Mat’s right and license to use the Intellectual Property within
the Territory to the B2C Market shall be non-exclusive.  For purposes of
clarity, Den-Mat shall not use the name or trademark ‘GlamSmile’ without the
prior written consent of Remedent and, other than in the B2C Market (subject to
the terms of this Agreement), Remedent shall not use the name or trademark
‘GlamSmile’ in the Territory without the prior written consent of
Den-Mat.  Notwithstanding anything to the contrary in this Agreement, neither
Remedent nor any B2C Market Licensee nor any Affiliate, permitted successor or
assignee of any of the foregoing, shall, directly or indirectly, make any
reference or comparison in its marketing materials or in any advertising or
sales efforts to any Den-Mat product or trademark including, but not limited to,
LumiSmile, Lumineers, Luminate, or Lumitray, without the prior written consent
of Den-Mat.  Likewise, neither Den-Mat nor any Affiliate, permitted successor or
assignee of any of the foregoing shall, directly or indirectly, make any
reference or comparison in its marketing materials, or in any advertising or
sales efforts to any Remedent product or trademark, including, but not limited
to, Remedent or GlamSmile, without the prior written consent of Remdent,
provided, however, that nothing contained herein shall be interpreted to
preclude or prohibit Den-Mat from indicating in its marketing materials,
packaging or otherwise that the Products are based upon or incorporate
Remedent’s Intellectual Property, including without limitation the GlamSmile
Technology.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6 Section 3.4.1 is hereby deleted in its entirety.
 
2.7 On the 90th day following the Amendment No. 2 Effective Date, Section 5
shall be deleted in its entirety without further action by the Parties.
 
2.8 Section 6.1.2 is hereby deleted in its entirety.  Remedent acknowledges that
no further payments are due from Den-Mat under Section 6, all such payment
obligations having been paid or waived.
 
2.9 Sections 6.3, 6.4 and 6.5 are hereby deleted in their entirety, and a new
Section 6.3 is added as follows:
 
“Consulting Fee.  In consideration of the services already provided by Remedent
to Den-Mat, which included, without limitation, support and development of the
Tray Technology and advice regarding and improvements to the Intellectual
Property licensed to Den-Mat pursuant to this Agreement, and other legal and
valuable consideration, during the term of this Agreement, Den-Mat shall pay to
Remedent a consulting fee (the “Consulting Fee”) equal to [***] of the aggregate
Net Revenue received by Den-Mat from the sale of Unit/Teeth and any Tray that
may be associated with the sale of Unit/Teeth, whether or not such sales
utilized the Intellectual Property licensed under this Agreement.  For purposes
of this Section 6.3, a sale shall be deemed to have been made by Den-Mat at the
time the related revenue is recognized by Den-Mat for its internal accounting
purposes (in accordance with GAAP), and “Net Revenue” shall mean the amount
charged per Unit/Tooth and its associated Tray, if any, as it is invoiced to the
end customer from Den-Mat's perspective (e.g., the dentist, group practice
corporation, distributor), net of any returns, discounts, special pricing,
rebates or additional reasonable price deductions.  Within sixty (60) days after
the end of each calendar quarter, Den-Mat shall deliver to Remedent a certified
statement from an officer of Den-Mat setting forth (a) the total amount of
Den-Mat sales of Unit/Teeth and any associated Trays during such quarter, and
(b) a calculation of the Consulting Fee payable to Remedent under this Section
6.3.  Concurrently with delivering such statement, Den-Mat shall pay to Remedent
the amount of the Consulting Fee set forth on such statement.  An advance of
$25,000.00 against the Consulting Fees shall be paid to Remedent upon execution
of this Amendment, which amount shall be promptly refunded to Den-Mat if this
Amendment does not become binding on or before the end of the Option Period (as
defined below).”


2.10 Sections 7.1, 7.2, 7.3, 7.4, 7.5 and 7.6 are hereby deleted in their
entirety.  Den-Mat shall order and purchase from Remedent such quantities of the
Products as it may desire, subject to acceptance of such orders by Remedent, at
such price and upon such terms and conditions as the Parties may mutually
agree.  Except as the Parties may hereafter mutually agree, Den-Mat shall have
no obligation to purchase from Remedent, and Remedent shall have no obligation
to sell to Den-Mat, any Products.
 
2.11 Section 8.1 is hereby amended to delete the entire section except for the
first sentence thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
2.12 On the 90th day following the Amendment No. 2 Effective Date, Section 8.5
shall be deleted in its entirety without further action by the Parties.
 
2.13 Section 11.1 is hereby amended to (a) delete the words “the end of the
Exclusivity Period” in the second line thereof and inserting in lieu thereof the
following words: “the termination of this Agreement” and (b) delete the
following words in the last two lines thereof: “and 7.5.1., but shall not
relieve Den-Mat of its financial obligations to make the minimum payments it is
required to make to Remedent during any unexpired Guaranty Period”.
 
2.14 Section 11.2.1 is hereby amended and restated in its entirety to read as
follows:
 
“Subject to Section 11.2.3, if a Change of Control is consummated at any time
prior to termination of this Agreement, the Exit Fee shall equal [***]
 
2.15  Section 11.3.1 is hereby amended and restated in its entirety to read as
follows:
 
“Consulting Fees Terminate.  If the Exit Fee is paid to Remedent, the obligation
to pay Consulting Fees to Remedent pursuant to Section 6.3 shall terminate
effective as of the effective date of such Change of Control and (b) the amount
of any Consulting Fees paid by Den-Mat to Remedent pursuant to Section 6.3 after
the effective date of such Change of Control shall either be offset against the
payment by Den-Mat of the Exit Fee or directly refunded by Remedent to Den-Mat
concurrently with payment of the Exit Fee.”


2.16 Section 13.3 is hereby deleted in its entirety.
 
2.17 Section 16.2.4 is hereby amended to provide that, concurrently with the
execution of this Amendment, Remendent shall deliver to Den-Mat revised
Non-Competition Agreements in the form approved by Den-Mat duly executed by Guy
De Vreese and Evelyne Jacquemyns.
 
2.18 Annex A to Amendment No. 1 dated August 11, 2009, is hereby amended to
provide that the term “Prego System Technology” includes, without limitation,
the “Octoclip” tray technology developed by Remedent, that the term “Products”
includes any products manufactured utilizing the Octoclip tray technology, and
that the Octoclip Tray Technology and Prego System Technology are part of the
Intellectual Property licensed to Den-Mat under the 2009 Agreement.
 
2.19 Schedule 2.3.1 is hereby amended to expand the definition of “Additional
Excluded Markets” to include the following countries: Australia, Belgium, France
and United Arab Emirates.
 
3. Miscellaneous.
 
3.1 Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted
assigns.  Except as modified hereby, the 2009 Agreement shall remain in full
force and effect.  
 
3.2 Headings.  The headings contained in this Amendment are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3 Counterparts.  This Amendment may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, regardless of whether all of the Parties
have executed the same counterpart.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. 
 
3.4 Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW RULE
THAT WOULD CAUSE THE APPLICATION OR THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE PARTIES.
 
3.5 Den-Mat Option.  In consideration of the advance being made by Den-Mat to
Remedent concurrently herewith, in accordance with Section 2.9 of this
Amendment, and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, Remedent hereby grants to Den-Mat
an option to enter into this Amendment at any time during the thirty (30) day
period beginning on the Amendment No. 2 Effective Date (the “Option
Period”).  Remedent agrees that it may not revoke or rescind its execution and
delivery of this Amendment prior to the end of the Option Period, and that if
Den-Mat delivers (by fax, email or personal delivery) a counter-signed copy of
this Amendment on or before the last day of the Option Period, this Amendment
shall then become fully binding upon and enforceable against the parties hereto
with effect from the Amendment No. 2 Effective Date.       
 


 
[remainder of page intentionally left blank; signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Remedent Nevada, Remedent Belgium and Den-Mat, by their
respective authorized representatives set forth below, have signed this
Amendment No. 2 as of the Amendment No. 2 Effective Date.
 
 
REMEDENT, INC.
“Remedent Nevada”
 
   
REMEDENT, N.V.
“Remedent Belgium”
  By:    
 
  By:  
 
              Name: 
 
  Name: 
 
              Title:
 
  Title: 
 
 

 
 
DEN-MAT HOLDINGS, LLC
“Den-Mat”
 
   
 
  By:    
 
   
 
              Name: 
 
   
 
              Title:
 
     
 
 


 
 
6

--------------------------------------------------------------------------------

 

